Citation Nr: 1701126	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  12-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Navy from December 1988 to July 1992, and was discharged under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was remanded in April 2014 to afford the Veteran a hearing and in September 2014 for further development.

In July 2014, the appellant presented sworn testimony at a hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing is of record.  The Veteran declined to have an additional hearing in this matter.  See December 2016 Correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks nonservice-connected pension benefits based on a diagnosis of paranoid schizophrenia.  His claim was denied because his military personnel records show that he was discharged from service under conditions other than honorable as a result of willful or persistent misconduct.  Specifically, his records show that he was disciplined in April 1990 for willful destruction of military property and disrespect to a petty officer, in January 1991 for drunk and disorderly conduct, in July 1991 for being absent without official leave (AWOL), and in March 1992 for being absent from his appointed place of duty.  In March 1992, he was advised that he was being considered for an administrative separation from service because of a pattern of misconduct.

VA regulations provide that a discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions, and would be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b), (d)(4).  An insane person is defined as one who, due to disease, (1) exhibits a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that he only way to read § 3.354(a) so as to avoid an absurd result is to apply the phrase "due to a disease" to all three circumstances provided for in the regulation); 38 C.F.R. § 3.354(a).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55;  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

The Board finds that further development is necessary in this matter, to include a new VA examination of the appellant and new medical opinion addressing whether the appellant had a mental disease or disorder at the time of the misconduct in service leading to his discharge.  In the September 2014 remand, the Board directed that the appellant be provided with a VA psychiatric examination for the purpose of determining whether he was "insane" as defined by 38 C.F.R. § 3.354(a) concurrent with his misconduct during service.  In that context, the Board directed that "a detailed history should be obtained regarding the appellant's situation, state of mind, and behavior during service."  

The appellant was provided with a VA examination in March 2016; however, the examination did not substantially comply with the Board's remand directives because the examiner did not obtain a detailed history concerning the appellant's situation, state of mind and behavior during service as indicated in the September 2014 Board remand.  Thus, a new examination must be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, a new medical opinion addressing the appellant's mental status during service is warranted as the March 2016 and subsequent medical opinions focus on the lack of medical records showing treatment for a psychiatric disorder in service and in the years immediately following discharge and fail to consider lay statements concerning the appellant's state of mind and behavior during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The appellant should be provided an appropriate amount of time to submit this lay evidence.

2.  After completing the above development, arrange for the appellant to undergo a VA psychiatric examination.  All indicated tests and studies are to be performed.  The claims folder, including the hearing transcript associated with the Virtual VA claims file, and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

A detailed history should be obtained regarding the appellant's situation, state of mind, and behavior during service, and in particular around the time of any charged misconduct, including times when he was AWOL.  

Following a detailed review of the entire claims file, the examiner is asked to respond to the following:

a). Did the appellant exhibit a mental disease or disorder at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

b). Did the appellant, due to disease, exhibit a more or less prolonged deviation from his normal method of behavior at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

c).	Did the appellant, due to disease, interfere with the peace of society at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

d). Did the appellant, due to disease, become antisocial or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

In reaching his or her conclusions, the examiner should specifically consider and address the appellant's lay statements (both from the detailed history taken at the examination and contained in the claims file) concerning his situation, state of mind, and behavior during service, and in particular around the time of any charged misconduct, including times when he was AWOL.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.   

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




